DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2021 has been entered. 

Status of the Rejection
The abstract/specification and claim objections have been overcome by the applicant's amendments. 
All 35 U.S.C. § 112(a) and 35 U.S.C. § 112(b) rejections from the previous office action are withdrawn in view of the Applicant’s amendment. 
New grounds of rejection under 35 U.S.C. § 112(b) are necessitated by the amendments. 
New grounds of rejection under 35 U.S.C. § 103 are necessitated by the amendments. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 7 recites the limitation "the 3D nanostructure SAM" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes that claim 1 previously recited wherein the device “formed a 3D multiple layer nanostructured SAM”, but such limitation was removed from claim 1. Applicant is encouraged to recite “[[the]] a 3D nanostructured SAM” since this is the first indication that a 3D structure may be present and Para. 00024 of the filed specification suggests that the membrane indeed forms a 3D structure of nanotubes. 
Claim 12
Claim 14 recites the limitation “the Kc/Km”. There is insufficient antecedent basis for each of these limitations in the claim. Applicant is encouraged to recite “a” when a term/element has not been previously recited and “the” when referring to a term/element that has already been recited. Examiner further notes that claim 14 has not previously given a definition for Km and since claim 14 depends from claim 1, and claim 1 also does not provide a definition for Km, the term is further indefinite as it is not defined. For purposes of compact prosecution, claim 14 is interpreted as being dependent upon claim 13, which defines Km as the Michaelis-Menten constant, such that claim 14 can be examined. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-, 7, 10, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (ET Chen, J Thornton, C Mulchi Jr, Mapping circular current for a single brain cancer cell’s spatial-temporal orientations based on a memristor/memcapacitor, Sensors & Transducers 183(12) (2014) 72-83, hereinafter referred to as Chen 1) in view of Chen et al. (ET Chen, HL Pardue, Analytical Applications of Catalytic Properties of Modified Cyclodextrins, Anal. Chem. 65 (1993) 2563-2567, hereinafter referred to as Chen 2). 
Regarding claim 1
an electrode comprising a substrate of gold (the device is fabricated on a gold chip [Section 2.1., Pg. 64]); and
a self-assembling membrane (SAM) comprising a polymer matrix comprised of an electric conductive copolymer (self-assembling membrane sensor that comprises conductive copolymers [Section 2.1., Pg. 64]); wherein the copolymer is further comprised of:
one or more 
Chen discloses wherein the SAM comprises mono substituted DMCD and thus fails to expressly teach “bis” imidazole substituted dimethyl-β-cyclodextrin. 
Chen 2 discloses catalytic properties of modified cyclodextrins for analytical applications [title, abstract] wherein both mono-modified and bis-modified cyclodextrin were studied for catalytic behavior in analytical applications [Pg. 2563; introduction]. Chen 2 teaches that “clearly both the mono- and bis-substituted cyclodextrins yield enhanced reaction rates” [Pg. 2564, Right Col]. Chen 2 further teaches that the bis-
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the mono-imidazolyl DMCD taught by Chen 1 with a bis-modified DMCD because Chen 2 teaches that both mono-modified and bis-modified DMCD yield enhanced reaction rates in analytical tests and would provide the additional benefit of having an increased catalytic rate constant [Pg. 2564, Right Col.; Table 1] and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. Furthermore, the simple substitution of one known element for another (i.e., one catalysts for another) is likely to be obvious when predictable results are achieved (i.e., catalysis of a target analyte) [MPEP § 2143(B)]. Regarding the limitation wherein the SAM forms “well-ordered crossing-nanotubes”, this physical structure would necessarily form from the material of modified Chen. The structure self-assembles and thus the structure of Chen 1 as modified by Chen 2 would inherently self-assemble into the well-ordered crossing-nanotube structure absent any clear and convincing evidence and/or arguments to the contrary. 
The limitations wherein the device will “induce direct electron-transfer (DET) among functional groups of the SAM when a potential is applied” are intended use and/or functional limitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is 
Regarding claims 7, the limitations “wherein the 3D nanostructure SAM has a Z-value 15.1 nm with a Rq value 1.7 nm” further limits the physical structure of the self-assembled membrane. This physical structure would necessarily form from the material of modified Chen. The structure self-assembles and thus the structure of Chen 1 as modified by Chen 2 would inherently self-assemble into the 3D nanostructure SAM that has the corresponding Z-value and Rq values of instant claim 7 absent any clear and convincing evidence and/or arguments to the contrary. 
Regarding claim 10, the limitation “wherein the device has a function of mimicking mimics polarizable microtubules in cells” is an intended use and/or functional limitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim [MPEP 2114]. In the instant case, Chen 1 as modified by Chen 2 above discloses the polymer matrix membrane comprising the same conductive copolymers of bM-β-DMCD, T-CD, PEG, and PVP that are formed on a gold substrate electrode and thus absent any clear and convincing 
Regarding claim 12, the limitations “wherein the first-order rate constant results obtained by fitting the plot curves of the DET peak current and the MEM (Memristive) peak current vs. scan time (5 scan cycles) in the presence of 40 ng/mL MMP-2 have increased 123 and 35.6-fold compared with a control sample solution, respectively, under native antibody-free and free of "cysteine switch turns On" conditions” are intended use and/or functional limitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim [MPEP 2114]. In the instant case, Chen 1 as modified by Chen 2 above discloses the polymer matrix membrane comprising the same conductive copolymers of bM-β-DMCD, T-CD, PEG, and PVP that are formed on a gold substrate electrode and thus absent any clear and convincing evidence and/or arguments to the contrary the structure of Chen is configured for and capable of performing the intended use/functional limitations of the claim. 
Regarding claim 13, the limitation “wherein the SAM of the device mimics a function of an antibody of MMP2 enzyme with a Michaelis-menten constant Km result 6.75 pM by a Lineweaver-Burke plots over MMP2 concentrations 7.0x10-13 to 1.4x10-9 M” is an intended use and/or functional limitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed 
Regarding claim 14, the limitation “wherein the device has a Kc value of l.6x107/s and the Kc/Km= 6.4xl018 s-1 M-1 when MMP-2 concentration is between 2x10-17 to 8.0x10-16 M using a chronoamperometric method” is an intended use and/or functional limitation. Apparatus claims cover what a device is
Regarding claim 15, the limitations “wherein the device directly detects MMP-2 in NIST SRM human serum specimens in concentrations of 81.15 ± 0.10 ag/mL under normal glucose, 1.13 ± 0.0016 pg/mL under hypoglycemia glucose of and 1.4± 0.0001 pg/mL under hyperglycemia glucose, respectively, using a chronoamperometric method” are intended use and/or functional limitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim [MPEP 2114]. In the instant case, Chen 1 as modified by Chen 2 above discloses the polymer matrix membrane comprising the same conductive copolymers of bM-β-DMCD, T-CD, PEG, and PVP that are formed on a gold substrate electrode and thus absent any clear and convincing evidence and/or arguments to the contrary the structure of Chen is configured for and capable of performing the intended use/functional limitations of the claim.
Regarding claim 16, the limitations “wherein the device has a Detection of Limits (DOL) value of 8.67x10-18 g/mL in a PBS solution for direct quantitation of a MMP2 concentration between 20 ag/mL to 100 ng/mL with a Relative Pooled Standard Deviation 1.4% using a Chronoamperometric method” are intended use and/or functional limitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is 

Response to Arguments
Applicant's arguments/amendments filed 11/12/2021 with respect to the objections to the abstract/specification and claims have been fully considered and are persuasive. The objections to the abstract/specification and claims have been withdrawn due to proper amendments remedying the issue moot. 
Applicant's arguments/amendments filed 11/12/2021 with respect to the 35 U.S.C. § 112(a) and 35 U.S.C. § 112(b) rejections have been fully considered and are persuasive. The 35 U.S.C. § 112(a) and 35 U.S.C. § 112(b) rejections have been withdrawn due to proper amendments remedying the issue moot. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 9am-7pm EST Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA L ALLEN/Examiner, Art Unit 1795